Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 1 of 8
Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 2 of 8
Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 3 of 8
Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 4 of 8
Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 5 of 8
Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 6 of 8
Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 7 of 8
                                                  20th




Case 6:20-sw-02064-DPR Document 1-1 Filed 04/20/20 Page 8 of 8
